DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8, 10-13, 16-20, 22-25, 28, 36-37, 39, 44-56, 60, 65-66, 84 and 92-93 have been presented for examination on the merits.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, 10-13, 16-20, 22-25, 28, 36-37 and 39 and the species of 1- glycopyrrolate, fluorinated free surfactants and a composition consisting of salbutamol base and HFA 152a in the reply filed on 02/24/22 is acknowledged.
Accordingly, claims 11-13, 44-56, 60, 65-66, 84 and 92-93 are withdrawn from examination, while claims 1-8, 10, 16-20, 22-25, 28, 36-37 and 39 are under examination on the merit. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 16-20, 22-25, 36-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over with Corr et al (20160058714) (herein Corr et al 1) in view of Sapsford et al (6,309,624).  

Corr et al 1 teach a pharmaceutical composition suitable for delivery from a pressurised container. The composition comprises: (a) a propellant component that consists essentially of 1,1-difluoroethane (R-152a); (b) a surfactant component that comprises at least one surfactant compound other than oleic acid; and (c) a drug component that consists of salbutamol sulphate. The pharmaceutical composition can be delivered using a metered dose inhaler (MDI) (See abstract).
Regarding claims 1 and 16-17, Corr et al disclose that preferably at least 99 weight % of the propellant component, and especially preferred, the propellant component is entirely R-152a, so that the pharmaceutical compositions of the invention comprise R-152a as the sole propellant (See [0023]).	Regarding claims 2 and 4, there is no recitation of water or oxygen in the formulation.  
Regarding claims 6 and 36-37, Cor et al disclose that the salbutamol sulphate does not dissolve or dissolve significantly in the propellant component but forms a dispersion or suspension in the propellant/surfactant mixture. The suspended drug particles preferably have a diameter of less than 100 microns (See [0026]). 
Regarding claim 18 the Corr et al reference does no expressly disclose the percent impurity, however the Corr et al teach the same composition as claimed, which is expected to have the same properties including level of impurities. 
Regarding claims 19-20 and 23 Corr et al disclose that the pharmaceutical compositions typically comprise from 0.01 to 1.0 weight % of the drug component, from 96.5 to 99.94 weight % of the propellant component and from 0.05 to 2.5 weight % of the surfactant component. Preferably the amount of the surfactant is from 0.2 to 1.0 weight % (See [0022]). 
Regarding claims 20 and 22-23, Corr et al disclose a pharmaceutical composition that is free of polar excipients comprising: a propellant component consisting of 1,1-difluoroethane (R-152a); a surfactant component consisting of at least one surfactant compound other than oleic acid; and a drug component consisting of salbutamol sulphate. The surfactant component is preferably polyvinylpyrrolidone [0046]-[0050]). 
Regarding claims 24-25, Corr et al disclose that although not preferred, the pharmaceutical composition optionally contains at least one polar excipient, including ethanol), glycerol, etc; ethanol being the preferred polar excipient (See [0031]).
Regarding claim 39, Corr et al does not disclose a perforated microstructure. 
Corr et al lack a disclosure on the composition comprising salbutamol base. This would have been obvious over the teachings of the art including Sapsford et al. 

Sapsford et al teach aerosol formulations of use in the administration of medicaments by inhalation (See abstract). 
The said medicaments include salbutamol or salbutamol sulphate (See Col. 2, lines 9 and 25 and claims 14 and 15).  
Sapsford et al exemplify a formulation comprising micronised salbutamol (base) (24 mg) (See Examples 8 and 12). 
Regarding claims 24-25, Sapsford et al also disclose that the formulations may comprise a surfactant or a solvent such as ethanol. It is disclosed that polar solvents such as ethanol in small amounts may improve stability of the formulation (See Col. 1, lines 13-16 and Col. 2, lines 50-58). 
Regarding claims 3 and 5, both Corr et al and Sapsford et al teach that the formulations free of water and oxygen. The amount of water and oxygen in the claimed formulation is from 0.5 ppm to less than 1000 ppm (i.e. from 0.00005% to 0.1%). This amount is inherently present form environmental moisture and oxygen. 


It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Sapsford et al with that of Corr et al to arrive at the instant invention. It would have been obvious to do so because Corr et al teach aerosolizable formulations comprising salbutamol sulphate, HFA 152a and a surfactant other than oleic acid. Sapsford et al teach aerosolizable formulations comprising an HFA propellant, and a medicament that may be salbutamol sulphate or salbutamol base and optional adjuvants including ethanol and surfactants.  
One of ordinary skill in the art given Sapsford et al’s disclosure that the inhalable formulation can contain salbutamol sulphate or salbutamol base would have been motivated to have substituted Corr et al’s salbutamol sulphate with salbutamol base with a reasonable expectation of success. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
Additionally, in this regard the courts have held that “It would be prima facie obvious to combine two methods each of which is taught by the prior art to be useful for the same purpose in order to form a resultant method that is to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in prior art.” In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980). 

While the references do not expressly disclose the level of impurity from degradation in storage, it is considered that the same formulations stored in the same device would have the same properties and characteristics. 
The references also do not expressly disclose the level of oxygen in the formulation. However, references teach a sealed inhaler device and as such it is expected for the composition inside the sealed device to have very little, if any oxygen. 

Claims 1-8, 10, 16-20, 22-25, 36-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over with Corr et al (20160058714) (herein Corr et al 1) in view of Lewis et al (20130142879).  

Corr et la 1’s teaching are delineated above and incorporated herein. 
Corr et al lack a specific disclosure on the composition comprising salbutamol base or a second active including glycopyrrolate. These are known in the art as shown by Lewis et al. 

Lewis et al teach suspension formulations, especially those for delivering a pharmaceutically active agent in aerosol form using a spray or aerosol device, such as a pressurised metered dose inhaler (pMDI) (See abstract).  
Regarding the teaching of salbutamol base in all pending claims, Lewis et al teach that the formulations may comprise salbutamol sulfate or salbutamol i.e. the base (See [0053] and [0054]). 
Regarding the claims 7-8 and 10, Lewis et al teach that the compositions comprise two or more active agents which are preferably compatible with one another. The other active agent may be antimuscarinics ipratropium, ipratropium bromide, oxitropium, tiotropium, glycopyrrolate and the like. The active agents are in a micronized form (See [0015], [0026], [0103], [0153] and [0183]).  
Lewis et al teach that ethanol can be added to the formulations to dissolve the active agent (See [0008] and [0034]-[0036]). 
 claims 3 and 5, both Corr et al and Lewis et al teach that the formulations can be free of water and oxygen. Lewis et al teach that the formulation   may need protection against, for example, moisture, light, oxygen or other incompatible chemicals (See [0028]). The amount of water and oxygen in the claimed formulation is from 0.5 ppm to less than 1000 ppm (i.e. from 0.00005% to 0.1%). This amount is inherently present form environmental moisture and oxygen. 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Lewis et al with that of Corr et al to arrive at the instant invention. It would have been obvious to do so because Corr et al teach aerosolizable formulations comprising salbutamol sulphate, HFA 152a and adjuvants including surfactants and ethanol. Lewis et al teach aerosolizable formulations comprising an HFA propellant, a medicament that may be salbutamol sulphate or salbutamol base, one or more other active agents including antimuscarinics such as glycopyrrolate and surfactants or ethanol. As such, one of ordinary skill in the art given Lewis et al’s disclosure that the inhalable formulation can contain salbutamol sulphate or salbutamol base would have been motivated to have substituted Corr et al’s salbutamol sulphate with salbutamol base with a reasonable expectation of success. One of ordinary skill in the art would also have been motivated to have included one or more other drug components such as glycopyrrolate for added benefits to the subject in need of treatment. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to 
Additionally, in this regard the courts have held that “It would be prima facie obvious to combine two methods each of which is taught by the prior art to be useful for the same purpose in order to form a resultant method that is to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in prior art.” In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980). 
While the references do not expressly disclose the level of impurity from degradation in storage, it is considered that the same formulations stored in the same device would have the same properties and characteristics. 
The references also do not expressly disclose the level of oxygen in the formulation. However, references teach a sealed inhaler device and as such it is expected for the composition inside the sealed device to have very little, if any oxygen. 

Claims 1-6, 16-19, 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over with Corr et al (20140286877) (herein Corr et al 2) in view of Lewis et al (20130142879).  

Corr et al 2 teach a surfactant-free pharmaceutical composition consisting essentially of: (a) a drug component consisting of salbutamol sulphate; and (b) a propellant component consisting essentially of 1,1-difluoroethane (R-152a) for delivering the drug to the subject via a metered dose inhaler (MDI) (See abstract and [0030]).
It is disclosed that the R-152a will constitute at least 95 weight %, and more preferably at least 99 weight % of the propellant component. In an especially preferred embodiment, the propellant component is entirely R-152a, so that the pharmaceutical composition comprises R-152a as the sole propellant (See [0022]). 
Regarding the claims especially, claims 19 and 28, Corr et al disclose a pharmaceutical composition consisting of: a drug component consisting of salbutamol sulphate; and a propellant component consisting of 1,1-difluoroethane (R-152a) (See [0023]-[0025]).
Corr et al lack a specific disclosure on the composition comprising or consisting of salbutamol base. This would have been obvious in view of the teaching of the art as shown by Lewis et al. 

Lewis et al’s teaching are delineated above and incorporated herein.  
Specifically, regarding the teaching of salbutamol base, Lewis et al teach that the formulations may comprise salbutamol sulfate or salbutamol i.e. the base (See [0053] and [0054]). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Lewis et al with that of Corr et al to arrive at the instant invention. It would have been obvious to do so because Corr et al teach aerosolizable formulations comprising or consisting of salbutamol sulphate and HFA 152a. Lewis et al teach aerosolizable formulations comprising an HFA propellant, and a medicament that may be salbutamol sulphate or salbutamol base.  As such, one of ordinary skill in the art given Lewis et al’s disclosure that the inhalable formulation can contain salbutamol sulphate or salbutamol base would have been motivated to have substituted Corr et al’s salbutamol sulphate with salbutamol base with a reasonable expectation of success. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to 
Additionally, in this regard the courts have held that “It would be prima facie obvious to combine two methods each of which is taught by the prior art to be useful for the same purpose in order to form a resultant method that is to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in prior art.” In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980). 
                                          Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 10, 16-20, 22-25, 28, 36-37 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 12-24 of U.S. Patent No. 10,959,965 in view of Lewis et al (US 20130142879).  
The obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, they are not patentably distinct from the reference claims. The instant claims would have been obvious over the reference claims in view of Lewis et al.  
Examined claims are drawn to a pharmaceutical composition comprising a pharmaceutical composition comprising: (i) a drug component comprising salbutamol base; and (ii) a propellant component at least 90 weight % of which is 1,1- difluoroethane (HFA-152a). Depending claims add surfactants, a muscarinic antagonist and ethanol. 

Specifically the difference is that the examined claims require salbutamol base  while reference claims require salbutamol sulphate. This modification however is obvious in view of Lewis et al which teach inhalable formulations comprising salbutamol sulphate, salbutamol base or other active agents including antimuscarinics and an HFA  propellant. As such one of ordinary skill in the art would have been more than motivated to have selected suitable bases or salts of active agents for inhalation as taught by the prior art with a reasonable expectation of success.  

Claims 1-8, 10, 16-20, 22-25, 28, 36-37 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,039,828 in view of Lewis et al (US 20130142879).  
The obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, they are not patentably distinct from the reference 
Examined claims are drawn to a pharmaceutical composition comprising a pharmaceutical composition comprising: (i) a drug component comprising salbutamol base; and (ii) a propellant component at least 90 weight % of which is 1,1- difluoroethane (HFA-152a). Depending claims add surfactants, a muscarinic antagonist and ethanol. 
Reference claims are drawn to a pharmaceutical composition that is free of polar excipients and 1,1,1,2-tetrafluoroethane (R-134a), said composition comprising: (a) a propellant component comprising 1,1-difluoroethane (R-152a), (b) a surfactant component comprising oleic acid; and (c) a drug component consisting of salbutamol sulphate.  Also claimed is the pharmaceutical composition of claim 1 which consists essentially of components (a), (b) and (c). 
Specifically the difference is that the examined claims require salbutamol base  while reference claims require salbutamol sulphate. This modification however is obvious in view of Lewis et al which teach inhalable formulations comprising salbutamol sulphate, salbutamol base or other active agents including antimuscarinics and an HFA  propellant. As such one of ordinary skill in the art would have been more than motivated to have selected suitable bases or salts of active agents for inhalation as taught by the prior art with a reasonable expectation of success.  

s 1-8, 10, 16-19, 24-25, 28, 36-37 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8 of U.S. Patent No. 9,114,164 in view of Lewis et al (US 20130142879).  
The obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, they are not patentably distinct from the reference claims. The instant claims would have been obvious over the reference claims in view of Lewis et al.  
Examined claims are drawn to a pharmaceutical composition comprising a pharmaceutical composition comprising: (i) a drug component comprising salbutamol base; and (ii) a propellant component at least 90 weight % of which is 1,1- difluoroethane (HFA-152a). Depending claims add a muscarinic antagonist and ethanol. 
Reference claims are drawn to a surfactant-free pharmaceutical composition consisting essentially of: (a) a drug component consisting of salbutamol sulphate; and (b) a propellant component consisting essentially of 1,1-difluoroethane (R-152a). 
Specifically, the difference is that the examined claims require salbutamol base while reference claims require salbutamol sulphate. This modification however is obvious in view of Lewis et al which teach inhalable formulations comprising salbutamol sulphate, salbutamol base or other active agents including antimuscarinics and an HFA propellant. As such one of ordinary skill in the art would have been more than motivated to have selected suitable bases or salts of active agents for inhalation as taught by the prior art with a reasonable expectation of success.  

s 1-8, 10, 16-19, 24-25, 28, 36-37 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,517,216 in view of Lewis et al (US 20130142879).  
The obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, they are not patentably distinct from the reference claims. The instant claims would have been obvious over the reference claims in view of Lewis et al.  
Examined claims are drawn to a pharmaceutical composition comprising a pharmaceutical composition comprising: (i) a drug component comprising salbutamol base; and (ii) a propellant component at least 90 weight % of which is 1,1- difluoroethane (HFA-152a). Depending claims add a muscarinic antagonist and ethanol. 
Reference claims are drawn to a pharmaceutical composition consisting of at least 95 weight % of: (a) 1,1-difluoroethane (R-152a), (b) a surfactant component consisting of oleic acid; and (c) salbutamol sulphate. 
Specifically, the difference is that the examined claims require salbutamol base while reference claims require salbutamol sulphate. This modification however is obvious in view of Lewis et al which teach inhalable formulations comprising salbutamol sulphate, salbutamol base or other active agents including antimuscarinics, surfactants and an HFA propellant. As such one of ordinary skill in the art would have been more than motivated to have selected suitable bases or salts of active agents for inhalation as taught by the prior art with a reasonable expectation of success.  

s 1-8, 10, 16-20, 22-25, 28, 36-37 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,103,480 in view of Lewis et al (US 20130142879).  
The obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, they are not patentably distinct from the reference claims. The instant claims would have been obvious over the reference claims in view of Lewis et al.  
Examined claims are drawn to a pharmaceutical composition comprising a pharmaceutical composition comprising: (i) a drug component comprising salbutamol base; and (ii) a propellant component at least 90 weight % of which is 1,1- difluoroethane (HFA-152a). Depending claims add surfactants, a muscarinic antagonist and ethanol. 
Reference claims are drawn to a pharmaceutical composition comprising: (i) a drug component comprising at least one pharmaceutically acceptable salt of glycopyrrolate, at least one corticosteroid selected from budesonide and beclomethasone dipropionate, and optionally at least one long acting beta-2-agonist (LABA) selected from formoterol and the pharmaceutically acceptable salts thereof; and (ii) a propellant component comprising 1,1-difluoroethane (HFA-152a), wherein the composition contains less than 500 ppm of water and less than 1000 ppm of oxygen based on the total weight of the pharmaceutical composition. 
Specifically, the difference is that the examined claims require salbutamol base and a muscarinic agonist including glycopyrrolate while reference claims require glycopyrrolate, at least one corticosteroid selected from budesonide and .  

Claims 1-8, 10, 16-20, 22-25, 28, 36-37 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, 13, 19-24 of copending Application No. 16/565,226 (US 20190388438) in view of Lewis et al (20130142879).  
The obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, they are not patentably distinct from the reference claims. The instant claims would have been obvious over the reference claims in view of Lewis et al.  
Examined claims are drawn to a pharmaceutical composition comprising a pharmaceutical composition comprising: (i) a drug component comprising salbutamol base; and (ii) a propellant component at least 90 weight % of which is 1,1- difluoroethane (HFA-152a). Depending claims add surfactants, a muscarinic antagonist and ethanol. 
Reference claims are drawn to a composition comprising a drug component consisting of a mometasone compound and formoterol fumarate dihydrate, a propellant 
Specifically, the difference is that the examined claims require salbutamol base  as the drug component, while reference claims require mometasone and formoterol fumarate dihydrate. This however is obvious in view of Lewis et al which teach inhalable formulations comprising salbutamol base, mometasone and formoterol fumarate dihydrate, surfactants and a propellant. As such one of ordinary skill in the art would have been more than motivated to have selected suitable drug/active agents for inhalation as taught by the prior art with a reasonable expectation of success.  
This is a provisional nonstatutory double patenting rejection.

Claims 1-8, 10, 16-20, 22-25, 28, 36-37 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-8, 11, 16, 18, 20, 23-25, 32, 34, 37 and 72 of copending Application No. 15/781,045 (US 20190247339) in view of Lewis et al (20130142879).  
The obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, they are not patentably distinct from the reference claims. The instant claims would have been obvious over the reference claims in view of Lewis et al.  
Examined claims are drawn to a pharmaceutical composition comprising a pharmaceutical composition comprising: (i) a drug component comprising salbutamol base; and (ii) a propellant component at least 90 weight % of which is 1,1- 
Reference claims are drawn to a pharmaceutical composition comprising at least one formoterol compound; at least one corticosteroid; a surfactant and a propellant component comprising 1,1-difluoroethane (R-152a). Depending claims recite that the corticosteroid may be mometasone and the surfactant may be PVP or PEG.    
Specifically, the difference is that the reference claims require mometasone and formoterol or any solvate thereof, while examined claims require salbutamol base. This however is obvious in view of Lewis et al which teach inhalable formulations comprising salbutamol base, mometasone, formoterol fumarate dihydrate and glycopyrrolate as suitable drugs as well as surfactants and a propellant. As such one of ordinary skill in the art would have been more than motivated to have selected suitable drugs/active agents for inhalation as taught by the prior art with a reasonable expectation of success.  
This is a provisional nonstatutory double patenting rejection.

Claims 1-8, 10, 16-20, 22-25, 28, 36-37 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-15 of copending Application No. 16/565,217 (US 20200000826) in view of Lewis et al (20130142879).  
The obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, they are not patentably distinct from the reference claims. The instant claims would have been obvious over the reference claims in view of Lewis et al.

Reference claims are drawn to a pharmaceutical composition comprising a drug component consisting of mometasone or mometasone furoate, a propellant component comprising 1,1-difluoroethane (R-152a) and a surfactant and optionally ethanol.    
Specifically, the difference is that the reference claims recite mometasone as the drug component, while examined claims require salbutamol base. This however is obvious in view of Lewis et al which teach inhalable formulations comprising salbutamol base, mometasone, formoterol fumarate and glycopyrrolate, surfactnats and a propellant. As such one of ordinary skill in the art would have been more than motivated to have selected suitable drug/active agents for inhalation as taught by the prior art with a reasonable expectation of success.  
This is a provisional nonstatutory double patenting rejection.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Osborn et al (6,432,415).
Osborn et al teach bioadhesive formulations to deliver, for both local and systemic effects, a wide variety of drugs of varying degrees of solubility. These formulations can be gels or aerosols and comprise a solvent system comprising a 
It is disclosed that there is an unexpected increase in solubility of Propellant 152a which is particularly advantageous for aerosol formulations comprising Propellant 152a because this reduces the need for using high amounts of ethanol to dissolve the Propellant (See Col.8, lines 56-67 and col. 9, lines 1-10).  
In one aspect, the propellant is 1,1-difluoroethane also known as Propellant 152a, commercially available under the trade mark DymelRTM (See Col. 6, lines 27-34). 
Pharmaceutical active agents include steroidal anti-inflammatory agents and adrenergics, etc, (See Col. 12, line 32 to Col. 13, line 10).  

Finch et al (US 20140248357). 
Finch et al teach a composition for treatment of inflammatory respiratory disease by inhalation comprising a glitazone enantiomer (See abstract and [0018]). The said compositions may be used in combination with other drugs that are used in the treatment or suppression of the diseases or conditions for which present compounds are useful (See [0046]). Suitable therapeutic agents include beclomethasone dipropionate, fluticasone propionate, formoterol fumarate, mometsaone furoate, etc, (See [0047] and [0050]). 
Finch et al also disclose that for delivery by inhalation, the active compound is preferably in the form of microparticles. These may be prepared by a variety of techniques, including micronisation. Hence the average particle size is denoted as equivalent d50. For inhaled use a d50 of less than 10 microns, preferably less than 5 microns is desired (See [0053]). 
suspension for delivery from an aerosol in a liquid propellant, for example for use in a pressurised metered dose inhaler (PMDI). Propellants suitable for use in a PMDI are known to the skilled person, and include HFA-134a, HFA-227 (See [0054]). 
The compositions may be dosed as described depending on the inhaler system used. In addition to the active compounds, the administration forms may additionally contain excipients, such as, surface-active substances, preservatives, flavorings, fillers, etc, (See [0058]). 

Mueller-Walz (US 20070256685). 
Mueller-Walz teach a pharmaceutical aerosol formulation comprising formoterol fumarate di-hydrate in suspension, and a steroid in suspension, and a propellant, ethanol, and optionally a surfactant, wherein the formoterol fumarate di-hydrate has a water content of about 4.8 to 4.28% by weight (See abstract).
Mueller-Walz teach a pharmaceutical aerosol suspension formulation for use in a metered dose inhaler (MDI) comprising formoterol fumarate di-hydrate in suspension, and a steroid in suspension, a propellant and ethanol, wherein the formoterol fumarate di-hydrate is provided as suspended particles and wherein the formulation is capable of being dispensed from an MDI to provide a delivered dose of formoterol fumarate di-hydrate that has a variance of no more than +/-25%, of the mean delivered dose when the formulation is stored at, 25 ºC and 60% rh, more particularly 40 ºC and 75% rh for up to 6 months. The said particles that are capable of penetrating the deep lung, e.g. having a diameter of less than about 5.8, more microns. The said delivered dose of formoterol fumarate di-hydrate with a fine particle fraction is from about 30 to 70% (See [0014]-[0016]). 
Steroids may be selected from the group consisting of mometasone furoate, fluticasone dipropionate, beclomethasone dipropionate, triamcinolone acetonide or flunisolide acetate (See [0033] and claim 7). 
Suitable propellants for use in metered-dose aerosols include 1,1,2,2-tetrafluoroethane (HFA 134), difluoroethane (HFA 152a), 1,1,1,2,3,3,3-heptafluoropropane (HFA 227) and the like (See [0040] and claim 32). 
 Ethanol is employed in the said formulations in anhydrous form. And is present in amounts of less than 2.5% by weight to about 1% by weight, e.g. 1 to 1.5% by weight, more particularly 1 to about 1.45% by weight (See [0045]). 
The said aerosol formulations can contain no, or substantially no surfactant, i.e. contain less than approximately 0.0001% by weight of surface-active agents. The said formulations can contain surface-active agents such as oleic acid, lecithin, etc, (See [0047]). 
A valve can then be crimped onto the vial, and a pre-mix of propellant and ethanol can be introduced through the valve under pressure. The vials may be filled with sufficient formulation to provide a plurality of dosages. The vials or canisters used to contain the said formulations may be of plastics, metal or glass construction (See [0050]-[0052]). 

DAIKIN HFC-152a product information discloses that HFC-152a has a lower global warming potential compared to other fluorocarbons. With its physical properties 
UNFCCC (Global Warming Potentials) provides a list of all gases with their global warming potential and atmospheric lifetime. The list shows that HFC-152a has an atmospheric lifetime of 1.5 years and a 20 years GWP of 460, while the same values are 14.6 and 3400 for HFC-134a and 36.5 and 4300 for HFC-227a. 

Claims 1-8, 10, 16-20, 22-25, 28, 36-37 and 39 are rejected and claims 11-13, 44-56, 60, 65-66, 84 and 92-93 are withdrawn. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
                                                        
                                                                                    /Mina Haghighatian/